--------------------------------------------------------------------------------

Exhibit 10.7


Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2.  The confidential portions of this exhibit have been omitted and are
marked accordingly.  The confidential portions have been filed separately with
the Securities and Exchange Commission pursuant to a confidential treatment
request.

 
CELLULITE LICENSE AGREEMENT


This CELLULITE LICENSE AGREEMENT (the “Agreement”), effective as of August 23,
2007 (the “Effective Date”), is entered into by and between BioSpecifics
Technologies Corp., a corporation organized and existing under the laws of
Delaware (“BTC”), and the Research Foundation of the State University of New
York for and on behalf of Stony Brook University, a nonprofit, educational
corporation organized and existing under the laws of New York (the “Research
Foundation”).  BTC and the Research Foundation shall sometimes be referred to
herein individually as a “Party” and collectively as “Parties.”


RECITALS


WHEREAS, BTC has developed an injectable form of collagenase that has been used
in a number of clinical applications, including, among other things, the
treatment and prevention of Dupuytren’s disease and Frozen Shoulder; and


WHEREAS, BTC and the Research Foundation entered into a Dupuytren’s Disease
License Agreement dated November 21, 2006 (the “Dupuytren’s Disease License
Agreement”) to compensate the Research Foundation for the prior development work
performed by the State University of New York at Stony Brook (“Stony Brook”) in
connection with Dupuytren’s disease; and


WHEREAS, BTC and the Research Foundation have entered into a Frozen Shoulder
License Agreement dated November 21, 2006 (the “Frozen Shoulder License
Agreement”) to compensate the Research Foundation for the prior development work
performed by Stony Brook in connection with Frozen Shoulder; and


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>; and


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>; and


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>; and


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>; and


WHEREAS, contemporaneously herewith, the Research Foundation and BTC will
execute an Research Agreement pursuant to which the Research Foundation will
conduct a clinical trial for BTC in accordance with Clinical Research Protocol
AA4500 for the treatment of Cellulite (the “Research Agreement”); and
 
 
 

--------------------------------------------------------------------------------

 


WHEREAS, contemporaneously herewith, B&D shall execute the transfer of the
Cellulite IND, pursuant to the form attached hereto as Exhibit A (the “IND
Transfer of Ownership”), which transfer shall be held in escrow by the Research
Foundation and not become effective until released by the Research Foundation in
accordance with the terms of this Agreement; and
 
WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>; and


WHEREAS, the Research Foundation has the right to grant certain rights and
licenses as set forth herein; and
 
WHEREAS, the Research Foundation now wishes to license the University Know-How
and the University Patents in respect of Cellulite to BTC, and BTC wishes to
license the University Know-How and the University Patents in respect of
Cellulite from the Research Foundation, on the terms and conditions set forth in
this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below, the Parties agree as follows:


ARTICLE I.
DEFINITIONS


For the purposes of this Agreement, the following capitalized words and phrases,
whether used in the singular or plural, shall have the following meanings:


1.1           “Affiliate” means any corporation or other business entity
controlled by, controlling, or under common control with another entity, with
“control” meaning direct or indirect beneficial ownership of more than 50% (or
such lesser percent provided that ownership is accompanied by the power to
direct the management or policies of the entity) of (a) the voting stock in the
case of a corporation, or (b) the profits interest or decision-making authority
in the case of an unincorporated business entity.
 
1.2           “Auxilium” means Auxilium Pharmaceuticals, Inc., a corporation
organized and existing under the laws of Delaware.
 
1.3           “Auxilium License Agreement” means the agreement dated as of June
3, 2004 by and between BTC and Auxilium, as amended on May 10, 2005 and as may
be subsequently amended from time to time, by which BTC granted to Auxilium
certain licenses, as defined therein.
 
1.4           “Cellulite” means the dimpling of the skin or the "mattress
phenomenon" of the thighs and buttocks.
 
1.5           “Combination Product” means any product containing both an agent
or ingredient which constitutes a Licensed Product and one or more other active
agents or ingredients which do not constitute Licensed Products.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6           “Development Program” means the clinical studies previously
performed by B&D with injectable collagenase pertaining to Cellulite, as
described more fully in Article II hereof.
 
1.7           “EMEA” means the European Medicines Evaluation Agency, which
coordinates the scientific review of human pharmaceutical products under the
centralized licensing procedure of the European Community, and includes any
successor agency.
 
1.8           “Enzyme” means an enzyme constituted of collagenase obtained by
fermentation of Clostridium histolyticum, purified by chromatography,
lyophilized and substantially free from other proteinases, and any variants or
derivatives thereof.
 
1.9           “European Union“ or “EU” means the countries of the European Union
(or its successor) as constituted on the Effective Date and future members of
the European Union upon their admission for full membership with commercial
rights and privileges.
 
1.10          “FDA” has the meaning set forth above in the recitals.
 
1.11          “Field” means the prevention or treatment of Cellulite.
 
1.12          “First Commercial Sale” means the first commercial sale of a
Licensed Product by BTC under the terms of a Supply Agreement or by a
Sublicensee to a Third Party.
 
1.13          “Indication” shall mean a pharmaceutical application of injectable
collagenase.
 
1.14          “Information” means (a) techniques, technology, practices,
methods, procedures, inventions, discoveries, knowledge, know-how, trade
secrets, skill, experience, gene or protein sequences, technical data, test
data, analytical and quality control data, formulas or software programs, and
(b) all compounds, compositions of matter, cells, cell lines, assays, and all
other biological or chemical materials and samples.
 
1.15          “Joint Inventions” means any inventions in the Field, whether
patentable or not, which are jointly conceived, discovered, developed or
otherwise made, during the Development Program by at least one BTC employee or
person contractually required to assign or license the intellectual property
rights covering such inventions to BTC and at least one Stony Brook employee or
person contractually required by virtue of New York state law to assign or
license the intellectual property rights covering such inventions to the
Research Foundation.
 
1.16          “Licensed Products” means pharmaceutical products containing
Enzyme as an active ingredient and any reformulation, improvement, enhancement,
combination, refinement, or modification thereof, which are made, used and sold
in the Field and the development, manufacture, use or sale of which would, in
the absence of this Agreement, infringe one or more Valid Claims; provided
however, the Licensed Products shall specifically exclude dermal formulations
labeled for topical administration.
 
 
3

--------------------------------------------------------------------------------

 
 
1.17          “MAA” means a Marketing Authorization Application filed with the
EMEA.
 
1.18          “NDA” means a New Drug Application, Biologics License Application
or a Product License Application filed with the FDA.
 
1.19          “Net Sales” means


(a)       with respect to sales of Licensed Products by BTC or its
Affiliates,  the gross sales price actually received less the following items to
the extent they are paid and included in the invoice price:



 
(i) 
customary trade discounts actually allowed;

 
(ii) 
packing, freight, and insurance costs;

 
(iii) 
sales, use, value-added and excise taxes;

 
(iv) 
import, export and customs duties and taxes;

 
(v)
credit for returns, allowances or trades actually allowed; and

 
(vi) 
government mandated rebates, if any; and



(b)           with respect to sales of Licensed Products by a Sublicensee (as
defined below) where BTC has elected not to supply the Licensed Product, the net
sales price as required to be reported to BTC by the Sublicensee pursuant to the
written sublicense agreement between them.  For purposes of clarification, if
Auxilium acquires BTC, then notwithstanding any termination of the Auxilium
License Agreement, the Net Sales price shall be the price that would have been
reported by Auxilium to BTC under the Auxilium License Agreement as if the
Auxilium License Agreement had remained in effect.


(c)           with respect to sales of Licensed Products by a Sublicensee (as
defined below) where BTC has elected to supply the Licensed Product, the net
sales price as required to be reported to BTC under the Supply Agreement entered
into between them.


In the case of (a) and (b) above, sales by BTC, its Affiliates and Sublicensees
to resellers or others for further formulation, processing, repackaging or
relabeling shall be excluded, and only the subsequent resale to independent
customers shall be deemed Net Sales.


In the case of Combination Products for which the agent or ingredient
constituting a Licensed Product and each of the other active agents or
ingredients not constituting a Licensed Product have established market prices
when sold separately, Net Sales shall be determined by multiplying the Net Sales
for each such Combination Product by a fraction, the numerator of which shall be
the established market price for the Licensed Products contained in the
Combination Product and the denominator of which shall be the sum of the
established market prices for the Licensed Products plus the other active agents
or ingredients contained in the Combination Product.  When separate market
prices are not established, then the Parties shall negotiate in good faith to
determine a fair and equitable method of calculating Net Sales for the
Combination Product in question, taking into account factors such as relative
cost and relative therapeutic or diagnostic contribution.


 
4

--------------------------------------------------------------------------------

 
 
1.20          “Sublicensee” means Auxilium or any person or entity who receives
in the future a sublicense from BTC pursuant to Article III hereof.
 
1.21          “Sublicense Income” means the upfront payments and milestone
payments actually received by BTC from (i) Auxilium and included within the
definition of Sublicense Income as defined in the Auxilium License Agreement, or
(ii) any other Sublicensee pursuant to Article III hereof.
 
1.22          “Supply Agreement” shall mean any commercial supply agreement
related to the manufacturing and/or supply of the Licensed Product between BTC
and a Sublicensee or any Third Party.
 
1.23          “Territory” means all countries of the world.
 
1.24          “Third Party” shall mean any person or other entity other than BTC
or its Affiliates.
 
1.25          “University Know-How” means (i) any proprietary Information or
materials related to the manufacture, preparation, formulation, use or
development of the Enzyme and the Licensed Products and shall include
formulations, processes, techniques, formulas, biological, chemical, assay
control and manufacturing, technical, pre-clinical, clinical or other data,
methods, and know-how, and trade secrets; (ii) all Information, not generally
known, which is owned by the Research Foundation or is rightfully held with
right to sublicense as of the Effective Date, or which was developed,
discovered, conceived, reduced to practice, or acquired by the Research
Foundation or by Stony Brook inventors and assigned by Stony Brook inventors to
the Research Foundation as a result of the Development Program and which (a)
relates to the Licensed Products or (b) relates to the methods, processes or
techniques for the manufacture or use of the Licensed Products and (iii) any
Joint Inventions.
 
1.26         “University Patents” means the patents and patent applications in
respect of Cellulite identified in Exhibit B hereto and any divisions,
continuations and continuations-in-part thereof, any foreign patent applications
corresponding thereto, and any patent issued with respect to such patent
applications, and any reissues or extensions thereof.
 
1.27          “Valid Claim” means a claim of an issued and unexpired patent
included within the University Patents, which has not been held permanently
revoked, unenforceable or invalid by a decision of a governmental agency or
court of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE II.
DEVELOPMENT PROGRAM


2.1           Cellulite Development Program.  Pursuant to certain protocols,
B&D, individually or collectively, together with other Stony Brook employees,
performed certain pre-clinical, clinical, regulatory, process development and
manufacturing work related to injectable collagenase pertaining to Cellulite.
 
ARTICLE III.
LICENSE GRANT


3.1           License Grant.  The Research Foundation hereby grants to BTC and
its Affiliates a worldwide exclusive license for the University Know-How in the
Field and the University Patents in the Field.  The Research Foundation hereby
reserves all rights to any University Know How and University Patents outside of
the Field.  The Research Foundation further grants to BTC a worldwide exclusive
license with right to sublicense to use the University Know-How and the
University Patents to develop, manufacture, use and sell in any manner Licensed
Products in the Field, except to the extent that BTC, its Affiliates or
Sublicensees enters into a material transfer agreement, clinical trial agreement
or any similar agreement that allows the Research Foundation or any other entity
to do research or clinical development.  This grant is subject to the payment by
BTC to Research Foundation of any consideration required to be paid by Article
IV of this Agreement.
 
3.2           Government Rights.  BTC acknowledges that the license granted to
it hereunder are subject to a certain license granted to the United States
(“U.S.”) government by the Research Foundation, as described in a letter dated
as of October 6, 2006, a copy of which is attached hereto as Exhibit C.
 
3.3           Sublicenses.
 
(a)            BTC shall be entitled to grant sublicenses of its rights
hereunder, with full rights to further sublicense, provided that any Net Sales
of Licensed Products by a BTC Sublicensee shall be deemed to be Net Sales of a
Sublicensee as defined in Section 1.19(b) or (c) for purposes of royalty
payments due hereunder, and BTC shall remain obligated to pay all royalties due
with respect to Licensed Products sold by BTC and any Sublicensee.  If BTC shall
grant any sublicenses in addition to the Auxilium License Agreement under this
Agreement, then it shall obtain the written commitment of such additional
Sublicensees to abide by all applicable terms and conditions of this Agreement
and BTC shall remain fully responsible to the Research Foundation for the
performance of all such terms by such additional Sublicensees.  Upon the
termination of this Agreement, each Sublicensee shall have the option to convert
its sublicense to a direct license with the Research Foundation on the same
terms as in the sublicense agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           The Research Foundation hereby acknowledges and consents to the
sublicense that BTC has previously granted to Auxilium pursuant to the Auxilium
License Agreement in respect of the Licensed Products.
 
3.4           Subagents.  It is agreed that BTC has the right to take the
following actions, none of which shall constitute a sublicense hereunder and
none of which shall be subject to Section 3.3 herein:
 
(a)           appointing an agent or distributor to market, sell or otherwise
dispose of Licensed Products;  and
 
(b)           subcontracting the development, manufacture or packaging of
Licensed Products.
 
3.5           Term.  The term of said license will continue in effect in
perpetuity.
 
ARTICLE IV.
ROYALTIES AND MILESTONE PAYMENTS


4.1            Royalties.  <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION>.  Commencing with a First Commercial Sale BTC will pay
running royalties on a specified percentage of Net Sales of Licensed Products on
a country-by-country and product by product basis as follows:
 
(a)   in the event of a sale whereby BTC supplies License Product to Sublicensee
under the terms of a Supply Agreement, the royalty rate shall be <OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION>.
 
(b)  in the event of a sale whereby BTC elects not to supply the Licensed
Product to Sublicensee, the royalty rate shall be <OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION>.
 
(c) in the event of a sale by BTC of Licensed Product, the royalty rate shall be
<OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION>.
 
4.2            Royalty Period.  The royalty obligations of BTC shall commence on
the date of the First Commercial Sale and continue until the longer of (i) the
expiration of the last to expire Valid Claim of a patent covering the Licensed
Product or (ii) June 3, 2016.
 
4.3           Currency; Conversion; Taxes.  Royalty payments shall be paid in
U.S. Dollars at the address of the Research Foundation set forth in Section 13.6
below, or such other place as the Research Foundation may reasonably designate
in writing, consistent with applicable laws and regulations.  Any taxes which
BTC or its Affiliates or Sublicensees shall be required by law to withhold or
pay upon remittance of the royalty payments shall be deducted from the royalty
payable to the Research Foundation and paid on its behalf as required.  BTC
shall furnish the original of any official receipts for such taxes.  If any
currency conversion shall be required in connection with the payment of
royalties hereunder, such conversion shall be made by using the average of the
daily exchange rates for such currency quoted by the Wall Street Journal’s (New
York edition) foreign exchange desk for each of the last three (3) banking days
of each calendar quarter, or, in the case of sales by Sublicensees, using the
exchange rates provided for in the written agreements between BTC and such
Sublicensees.
 
 
7

--------------------------------------------------------------------------------

 
 
4.4           Currency Transfer Restrictions.  If in any country in the
Territory the payment or transfer of royalties on Net Sales in such country is
prohibited by law or regulation, BTC shall notify the Research Foundation of the
conditions preventing such transfer, and shall deposit the blocked payments in
local currency in a recognized banking institution in the relevant country for
the credit of the Research Foundation.
 
4.5           Payments by Others.  With respect to any sales of Licensed
Products by BTC, its Affiliates or Sublicensees, BTC shall have the right to
cause any Affiliate, Sublicensee or other designee to make direct payment to the
Research Foundation of the royalties otherwise due for such sales.  The Research
Foundation shall accept such payments and the amount of royalties to be paid by
BTC shall be reduced by the amount of such payments actually received by
Research Foundation.
 
4.6           Offsets for Third Party Licenses.  If the Parties agree in writing
that BTC or its Affiliates must obtain a license from an independent Third Party
in order for BTC to manufacture, use or sell a Licensed Product and if BTC and
the Research Foundation agree on the terms of such license (a “Third Party
License”), then the Parties shall share the cost of that license as defined
herein.  Such cost includes license fees, royalties and other fixed costs
associated with the Third Party License minus the costs apportioned to any
Sublicensee.  The Parties shall, within thirty (30) days, reimburse each other
as necessary to <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>.  At BTC’s option, it may deduct from royalties otherwise payable to
the Research Foundation hereunder <OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION>.
 
4.7           Milestone Payments.  BTC shall pay to the Research Foundation
<OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION>.
 
4.8           Payments Related to Sublicense Income and Damages or Settlements
Received.  BTC shall pay to the Research Foundation <OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION>.
 
ARTICLE V.
CELLULITE IND TRANSFER OF OWNERSHIP


5.1           Transfer of IND.  Contemporaneously with the execution of this
Agreement, B&D shall execute and deliver to the Reserarch Foundation to hold in
escrow  (i) the IND Transfer of Ownership and (ii) a power of attorney, in the
form attached hereto as Exhibit D, empowering the Research Foundation as their
joint and several attorney-in-fact, with full authority, to date, finalize and
deliver the executed IND Transfer of Ownership to the FDA for the benefit of BTC
or its designee at BTC’s request provided that (i) BTC is not in default under
this Agreement or the Research Agreement and (ii) BTC has complied with the
utilization requirements set forth in Section 12.3 below. The Research
Foundation shall deliver a copy of the finalized IND Transfer of Ownership to
BTC and the B&D  for their records promptly after delivery of the same to the
FDA.
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE VI.
REPORTS, PAYMENTS AND ACCOUNTING


6.1           Royalty Reports and Payments.  BTC agrees to make written reports
and royalty payments to the Research Foundation within ninety (90) days after
the close of each calendar quarter during the term of this Agreement, beginning
with the quarter in which the First Commercial Sale occurs.  These reports shall
show for the calendar quarter in question all Net Sales of Licensed Products and
the royalty due thereon, together with the same information for Licensed
Products sold by Affiliates and Sublicensees (if applicable).  With respect to
sales of Licensed Products by Sublicensees, reports need only include
information reflected in the reports required by Section 5.4 below which are
actually received during the calendar quarter in question.  Concurrently with
the making of each report, BTC shall remit any royalty payment due for the
period covered by the report.  BTC will make a good faith attempt, using
commercially reasonable biotech industry practices, to differentiate between Net
Sales of Licensed Products and sales of similar products outside of the Field in
calculating the amount of the royalty due hereunder to the Research
Foundation.  Absent manifest error, BTC’s good faith differentiation shall be
binding and conclusive on the Parties.


6.2           Termination Report.  Within ninety (90) days after the date on
which BTC and its Affiliates and Sublicensees last sell any Licensed Products,
BTC shall make a final termination report containing the same quarterly
information required above.


6.3           Accounting.  BTC agrees to keep written or digitally stored
records for a period of three (3) years from the end of each reporting period in
sufficient detail to enable the royalties payable to be determined, and further
agrees to permit its books and records to be examined during normal business
hours by an independent accounting firm, selected by the Research Foundation and
reasonably satisfactory to BTC, from time-to-time on reasonable notice, but not
more often than once per year.  Such examination must be made confidentially and
the auditing firm shall be required to enter into reasonable confidentiality
agreements.  The expense of such examination shall be borne by the Research
Foundation except that in the event the results of the audit reveal a
discrepancy in the Research Foundation’s favor of 10% or more, then reasonable
out-of-pocket audit fees shall be paid by BTC.  Any discrepancy will be promptly
corrected by a payment or refund, as appropriate.
 
 
9

--------------------------------------------------------------------------------

 
 
6.4           Third Party Reports.  BTC agrees to require, as a term of any
sublicense agreement, that the Sublicensee shall render written reports to BTC
of Net Sales of Licensed Products no less frequently than twice per year and in
sufficient detail to enable the royalties payable by BTC hereunder to be
determined (“Third Party Reports”).  BTC shall also require Sublicensees to keep
records concerning Net Sales for a period of at least three (3) years, and to
permit reasonable examination of such records by an independent accounting firm
selected by BTC.  Notwithstanding the foregoing, nothing in this Agreement shall
be construed as enlarging, or requiring BTC to modify, Auxilium’s, its
Affiliate’s or its Sublicensee’s existing reporting and record keeping
obligations pursuant to the Auxilium License Agreement.
 
6.5           Confidentiality of Reports.  The Research Foundation agrees that
the information set forth in (a) the reports required by Sections 6.1 and 6.2,
(b) the records subject to examination under Section 6.3, and (c) all Third
Party Reports delivered under Section 6.4, shall be maintained in confidence by
the Research Foundation and any independent accounting firm selected under
Section 6.3, shall not be used for any purpose other than verification of the
performance by BTC of its obligations hereunder, and shall not be disclosed by
the Research Foundation or such accounting firm to any other person.
 
ARTICLE VII.
WARRANTIES; DISCLAIMED WARRANTIES; INDEMNIFICATION
 
7.1           Title; Authority.  The Research Foundation represents and warrants
that B&D, by virtue of New York state law, have assigned to the Research
Foundation all of the rights pertaining to the University Know-How and the
University Patents licensed to BTC hereunder and that therefore the Research
Foundation has the full unrestricted legal right to enter into this Agreement
and to grant the licenses granted hereunder.
 
7.2           No Other Licenses Granted.  The Research Foundation represents and
warrants that it has not granted any license pertaining to the University
Know-How or the University Patents to any party other than to BTC pursuant to
this Agreement.  In addition, after reasonable investigation, the Research
Foundation to the best of its knowledge is not aware that B&D, individually or
collectively, have granted any license pertaining to the University Know-How or
the University Patents to any Third Party, other than the U.S. government, as
set forth in Section 3.2 of this Agreement.
 
7.3           No Known Infringement.  As of the Effective Date, the Research
Foundation has not received any notice of infringement of or conflict with any
patent, trade secret, copyright, trademark or other intellectual property right
of any other person with respect to the University Know-How.
 
7.4           No Warranty of Non-Infringement.  Nothing in this Agreement shall
be construed as a warranty or representation that any Licensed Products made,
used or sold pursuant to any license granted hereunder is or will be free from
infringement of patents, copyrights, trademarks, trade secrets or other
intellectual property rights of Third Parties.
 
 
10

--------------------------------------------------------------------------------

 
 
7.5           Indemnification by Research Foundation.  Notwithstanding the
absence of any warranty of non-infringement, the Research Foundation shall,
during the term of this Agreement and thereafter, indemnify and hold harmless
BTC, its Affiliates, Sublicensees and its and their directors, officers, agents
and employees, from any losses, damages, expenses and liabilities of any kind
(including legal expenses and reasonable attorneys’ fees and costs ) resulting
from the Research Foundation’s gross negligence or willful misconduct in
connection with:
 
(a)    the action or inaction of the Research Foundation, its Affiliates or B&D;
or
 
(b)   any breach of this Agreement by the Research Foundation or its Affiliates.
 
7.6            Indemnification by BTC.  BTC shall, during the term of this
Agreement and thereafter, indemnify and hold harmless the Research Foundation
and its Affiliates and its and their directors, officers, agents and employees,
from any losses, damages, expenses, and liability of any kind whatsoever
(including legal expenses and reasonable attorneys’ fees and costs) resulting
from BTC’s (and its Affiliates’ and Sublicensees’) gross negligence or willful
misconduct in connection with the manufacture, use, testing, sale or
advertisement of Licensed Products; provided, however, that in no case will the
foregoing indemnity obligation apply to the extent that such claim, proceeding,
loss, expense, or liability is the result of:
 
(a)       any action or inaction of the Research Foundation or its Affiliates,
or its or their agents; or
 
(b)      any alleged or actual infringement by the University Know-How of any
patents, copyrights, trademarks, trade secrets or other intellectual property
rights of Third Parties; or
 
(c)       any breach of this Agreement by the Research Foundation.
 
ARTICLE VIII.
TERM AND TERMINATION


8.1           Term.  Unless earlier terminated in accordance with this Article
VIII, this Agreement and the licenses granted hereunder shall continue in effect
until the termination of BTC’s royalty obligations.  Thereafter, all licenses
granted shall become fully paid-up, irrevocable exclusive licenses.
 
8.2           Termination by the Research Foundation for Default.  The Research
Foundation may terminate this Agreement if BTC commits any material default of
any of BTC’s material obligations, by notice to BTC specifying in reasonable
detail the nature of the default, provided that such default has not been
remedied within ninety (90) days of such notice.
 
 
11

--------------------------------------------------------------------------------

 
 
8.3           Termination by BTC.  BTC may terminate this Agreement (a) on
thirty (30) days’ notice to the Research Foundation if BTC elects to cease
utilizing all license rights granted hereunder or (b) if the Research Foundation
or any of its Affiliates is in material default of any of the Research
Foundation’s material obligations or covenants, which default has not been
remedied within ninety (90) days of notice to the Research Foundation specifying
in reasonable detail the nature of the default.
 
8.4           Termination for Bankruptcy.  If voluntary or involuntary
proceedings in bankruptcy by or against a Party are instituted under any
insolvency law, or a receiver or custodian is appointed for a Party, or
proceedings are instituted by or against a Party for corporate reorganization or
dissolution, which proceedings shall not have been dismissed within sixty (60)
days after the date of filing, or if a Party makes an assignment for the benefit
of creditors, or substantially all of the assets of a Party are seized or
attached and not released within sixty (60) days thereafter (that Party, a
“Bankruptcy Party”), then the other Party may immediately terminate this
Agreement by notice to the Bankruptcy Party.  However, in the event that the
other Party elects not to terminate the Agreement, the Parties intend that the
rights and licenses granted under this Agreement shall be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code (or any equivalent
provision of applicable foreign law), licenses or rights to “intellectual
property” as defined under Section 101(52) of the U.S. Bankruptcy Code.
 
8.5           Rights and Obligations Upon Termination.  Following termination of
this Agreement for any reason and subject to the right to convert in accordance
with Section 3.3(a), nothing herein shall be construed to release either Party
from any obligation that arose prior to the date of such termination.  After
termination, subject to the right to convert in accordance with Section 3.3(a),
BTC and its Affiliates and Sublicensees may complete Licensed Products in the
process of manufacture at the date of termination and sell them along with any
other Licensed Products in inventory, provided that BTC shall pay royalties as
required by Article IV and shall submit the reports required by Article VI for
such Licensed Products.
 
8.6           Return of Confidential Information.  Upon termination of this
Agreement, BTC shall return or destroy all University Know-How that is written,
to the Research Foundation, provided that BTC and its sublicensees may retain
one copy of all written materials for legal and archival purposes only.
 
8.7           Third Party Beneficiary Status of Auxilium.  In the event of BTC’s
bankruptcy and inability to perform its obligations hereunder, Auxilium shall
have the right to cure any default by BTC and perform BTC’s obligations, and
enforce BTC’s rights, hereunder, as a third party beneficiary.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
CONFIDENTIALITY, DISCLOSURE, AND PUBLICATIONS


9.1           Confidentiality.
 
(a)              During the term of this Agreement and for a period of five (5)
years following its expiration or termination, each Party shall maintain in
confidence all Information disclosed by the other Party which is marked or
identified as confidential or which the receiving Party has reason to know is
confidential or proprietary (referred to herein as “Confidential Information“),
and shall not disclose Confidential Information to anyone except those
Affiliates, Sublicensees, further sublicensees, employees, subagents,
consultants, or subcontractors having a “need to know” in order to carry out the
receiving Party’s activities as contemplated by this Agreement.  Each receiving
Party shall obtain written agreements from its Affiliates, Sublicensees,
employees, subagents, consultants or subcontractors, prior to disclosure to them
of Confidential Information, obligating them to hold in confidence and not use
any Confidential Information except as permitted by this
Agreement.  Notwithstanding the foregoing sentence, if employees or consultants
of a receiving Party have previously signed general confidentiality agreements
in favor the receiving Party as employer, and if those agreements bind the
employees or consultants to protect Information disclosed hereunder to at least
the same extent required by this Section, then it shall be sufficient for the
employing Party to (i) notify the employees or consultants of the fact that
Information disclosed hereunder is governed by such confidentiality agreements
and (ii) identify to such  employees or consultants the specific Information so
governed.  Each Party shall use the same degree of effort used to protect its
own most valuable proprietary Information from unauthorized use or disclosure,
and shall be responsible for ensuring compliance with these obligations by its
Affiliates, Sublicensees, employees, subagents, consultants and
subcontractors.  Each Party shall promptly notify the other upon discovery of
any unauthorized use or disclosure of the other’s Confidential Information.
 
(b)              The receiving Party shall not use Confidential Information for
any purpose, except as contemplated by this Agreement or the Research Agreement.
 
9.2           Exceptions.  The obligation of confidentiality and non-use in this
Article shall not apply to the extent that:
 
(a)              either Party (the “Recipient”) is required to disclose
Confidential Information by law, order or regulation of a governmental agency or
a court of competent jurisdiction, or
 
(b)              the Recipient can demonstrate that (i) the disclosed
Information was, at the time of disclosure to the Recipient, already in the
public domain or which, after disclosure, becomes part of the public domain
other than as a result of action of the Recipient, its Affiliates, Sublicensees,
employees, subagents, consultants or subcontractors in violation hereof; (ii)
the Recipient can demonstrate that the disclosed Information was rightfully
known or independently developed by the Recipient or its Affiliates prior to the
date of disclosure to the Recipient, or (iii) the disclosed Information was
received by the Recipient or its Affiliates on an unrestricted basis from a
source unrelated to any Party to this Agreement and not under a duty of
confidentiality to the other Party or
 
 
13

--------------------------------------------------------------------------------

 
 
(c)              the disclosure is made to the FDA, EMEA or other regulatory
agency as part of a product approval process.
 
9.3           Legally Compelled Information.  In the event that either Party
becomes legally compelled to disclose any Confidential Information belonging to
the other Party, it shall notify the other Party prior to disclosure so that the
other Party can seek a protective order or other appropriate remedy.
 
9.4           Publications.  Prior to public disclosure of or submission for
publication of an abstract, manuscript or oral presentation describing the
results of any aspect of the Development Program or other scientific activity
between BTC and the Research Foundation, the Party disclosing or submitting such
abstract, manuscript or oral presentation (“Disclosing Party”) shall send the
other Party (“Responding Party”) by a recognized delivery service for next day
delivery a copy of the abstract, manuscript or oral presentation materials to be
submitted.  The Responding Party shall have thirty (30) days, in the case of an
abstract or oral presentation materials, or sixty (60) days, in the case of a
manuscript, from the date of receipt of the abstract, manuscript or oral
presentation materials.  If the Responding Party believes the subject matter of
such abstract, manuscript or oral presentation contains Confidential Information
or a patentable invention of significant commercial value to the Responding
Party, then prior to the expiration of the relevant period, the Responding Party
shall notify the Disclosing Party in writing of its determination and the basis
for its conclusion.  Upon receipt of such notice, the Disclosing Party shall
delay public disclosure of or submission of abstract, manuscript or oral
presentation for an additional period of 60 days to permit preparation and
filing of a patent application on the disclosed subject matter.  No publication
or presentation shall be made by the Disclosing Party unless and until the
Responding Party’s comments have been addressed and any information determined
by the Responding Party to be Confidential Information of the Responding Party
has been removed.  Determination of authorship for any paper or inventorship for
any patent shall be in accordance with accepted scientific practice or patent
law, as appropriate.  Should any questions of authorship or inventorship arise,
they will be determined by good faith consultation between the senior management
of the respective Parties.
 
ARTICLE X.
PATENT MATTERS


10.1         Filing and Prosecution of Patents.


(a)              During the term of the Agreement, BTC or any Sublicensee,
pursuant to any sublicense agreement, shall have the right to, and in the
reasonable exercise of its commercial discretion, prepare, file, prosecute,
maintain, renew and defend all of the patents and applications included within
the University Patents in the countries where such University Patents are filed
as of the Effective Date.  In the event that neither BTC nor any of its
Sublicensees intend to file for patent protection or wish to continue
preparation, prosecution, or maintenance of the patents and applications
included within the University Patents, then BTC shall give at least thirty (30)
days advance notice to the Research Foundation, and in no event less than a
reasonable period of time for the Research Foundation to act.  In such case, the
Research Foundation shall have the right to prepare, file, prosecute, maintain,
renew and defend all of the patents and applications included within the
University Patents in the countries where such University Patents are filed as
of the Effective Date.
 
 
14

--------------------------------------------------------------------------------

 


(b)              BTC shall be responsible for all costs and expenses incurred
for such prosecution and maintenance.  At BTC’s or any of its Sublicensee’s
request, the Research Foundation shall cooperate and provide BTC or such
Sublicensee with all necessary assistance and documentation in connection with
the filing, prosecution and maintenance of all applications included within the
University Patents.  At the request of the Research Foundation, BTC or its
Sublicensee will provide the Research Foundation with reports relating to the
filing, prosecution and maintenance of the University Patents and copies of any
intended filings.


10.2         Enforcement of University Patents.


(a)              In the event that either Party becomes aware of a suspected
infringement of a University Patent, or of the institution by a Third Party of
any proceedings alleging the invalidity or unenforceability of any University
Patent, such Party shall promptly notify the other Party, and, following such
notification, the Parties shall confer.  BTC or any Sublicensee, pursuant to any
sublicense agreement, shall have the right, but shall not be obligated, to
prosecute an infringement action or to defend such proceedings at its own
expense, in its own name and entirely under its own direction and control. BTC
may deduct any unreimbursed litigation expenses and legal fees from any recovery
of damages or settlement received by BTC from any such suit, and twenty percent
(20%) of the balance of the proceeds shall be paid to Research Foundation.  The
Research Foundation will reasonably assist BTC or its Sublicensee in such
actions or proceedings if so requested, and will lend its name to such actions
or proceedings if requested by BTC or its Sublicensee or if required by law,
provided that BTC shall pay or reimburse the Research Foundation for all costs
which the Research Foundation may incur in providing such assistance.  If BTC or
its Sublicensee elect not to bring any action for infringement or defend any
proceeding challenging any claims in an issued patent included within the
University Patents within ninety (90) days of being requested to do so, the
Research Foundation may bring such action or defend such proceeding at its own
expense, in its own name and entirely under its own direction and control.  BTC
or its Sublicensee will reasonably assist the Research Foundation in any action
or proceeding if so requested by the Research Foundation or required by law,
provided that the Research Foundation shall pay or reimburse BTC or its
Sublicensee for all costs which BTC or its Sublicensee may incur in affording
such assistance.  No settlement of any action or proceeding may be entered into
by either Party without the prior written consent of the other, which consent,
in the case of the Research Foundation shall not be unreasonably withheld, and
in the case of BTC or any Sublicensee may be withheld in BTC’s or any
Sublicensee’s sole and absolute discretion.


(b)              If either Party brings such an action or defends such a
proceeding and subsequently ceases to pursue it or withdraws therefrom, that
Party shall promptly notify the other Party who may then substitute itself for
the withdrawing Party under the terms of this Section.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE XI.
DISPUTE RESOLUTION; ARBITRATION


11.1          Exclusive Remedy.  The Parties agree that the terms of this
Article shall be the exclusive means of resolving any dispute, controversy or
claim (a “Dispute”) arising out of or relating to this Agreement, including but
not limited to any claim relating to the validity or invalidity of any
University Patent, except that either Party may seek injunctive relief or other
provisional remedies from a court of competent jurisdiction if necessary to
protect such Party’s name, intellectual property rights, or to prevent
irreparable harm.
 
11.2          Good Faith Negotiations.  In the event of any Dispute arising out
of or relating to or in connection with any provision of the Agreement, or the
rights or obligations hereunder, the Parties shall try to settle their
differences amicably between themselves.  Either Party may initiate such
informal dispute resolution by sending written notice of the dispute to the
other Party, and within ten (10) business days after such notice appropriate
representatives of the Parties shall meet for attempted resolutions by good
faith negotiations.  If such representatives are unable to resolve such disputed
matters, they shall be referred to the senior management of the respective
Parties, for discussion and resolution.  If they are unable to resolve the
dispute within thirty (30) days (or such longer period of time as the Parties
may agree to in writing) of initiating such negotiations, then the Parties must
resort to binding arbitration, as set forth in Section 11.3 below.
 
11.3          Binding Arbitration.  Any Dispute not so resolved shall be
submitted, by a written notice of request to arbitrate given by either Party, to
final and binding arbitration under the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) then in force except as modified in
accordance with the provisions of this Section.  The arbitration proceedings
shall be held in the City of New York in New York State.
 
11.4          Arbitrators.  The arbitral tribunal shall be composed of three
arbitrators, one appointed by each Party within fifteen (15) days, and the two
arbitrators so appointed shall, within fifteen (15) days of their appointment,
appoint a third arbitrator who shall act as Chairman of the tribunal.  If the
Dispute involves scientific or technical matters, at least two (2) of the three
(3) arbitrators chosen shall have educational training and/or experience
sufficient to demonstrate a reasonable level of knowledge in the field of
biotechnology.
 
11.5          Procedures.
 
(a)              Prompt resolution of any Dispute is important to both Parties
and the Parties agree that the arbitration of any Dispute shall be conducted
expeditiously.  The arbitrators shall be instructed and directed to assume
management initiative and control over the arbitration process (including
scheduling of events, pre-hearing discovery and activities, and the conduct of
the hearing), in order to complete the arbitration as expeditiously as is
reasonably practical for obtaining a just resolution of the Dispute.  The
arbitrators shall be directed that any arbitration shall be completed within 1
year from the filing of notice of a request for such arbitration.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)              The arbitrators shall determine what discovery shall be
permitted, consistent with the goal of limiting the cost and time which the
Parties must expend for discovery; provided that the arbitrators shall permit
such discovery as they deem necessary to permit an equitable resolution of the
Dispute.
 
(c)              In arriving at decisions, the arbitrators shall apply the terms
and conditions of this Agreement in accordance with the rules of law governing
it in accordance with Section 11.4.  The arbitrators are empowered to render the
following awards in accordance with any provision of this Agreement: (i)
enjoining a Party from performing any act prohibited, or compelling a Party to
perform any act required, by the terms of this Agreement or any related
agreement, and (ii) ordering such other legal or equitable relief, including any
provisional legal or equitable relief, or specifying such procedures as the
arbitrator deems appropriate, to resolve any Dispute submitted for
arbitration.  Any monetary award made and shall be payable in U.S. Dollars free
of any tax or any deduction.  The arbitrators shall issue to both Parties a
written explanation in English of the reasons for the award and a full statement
of the facts as found and the rules of law applied in reaching the decision.  An
award rendered in connection with an arbitration pursuant to this Article shall
be the sole, exclusive, final and binding remedy between the Parties regarding
the Dispute and any counterclaims made, and judgment upon any award may be
entered and enforced in any court of competent jurisdiction.
 
11.6          Expenses.  The award rendered by the arbitrators shall include the
costs of arbitration, arbitrator fees, reasonable attorneys’ fees and reasonable
costs for expert and other witnesses.
 
11.7          Confidentiality of Proceedings.  The arbitration proceedings shall
not be made public without the joint consent of the Parties, and each Party
shall maintain the confidentiality of such proceedings and decision unless
otherwise required by law or permitted in writing by the other Party.
 
ARTICLE XII.
COMMENCEMENT OF CLINICAL TRIAL; UTILIZATION


12.1          Commencement of Clinical Trial.  The clinical trial to be
conducted pursuant to the Research Agreement shall not commence until BTC has
received from Auxilium (or another mutually agreeable source) clinical trial
material in sufficient amounts, in BTC’s sole determination, to undertake and
complete the clinical trial contemplated hereunder. The date upon which BTC
receives all necessary quantities of the above referenced clinical trial
material shall be referred to herein as the “Material Receipt Date”.
 
 
17

--------------------------------------------------------------------------------

 
 
12.2          Termination of Agreement if No Clinical Trial Initiated.  If a
clinical trial for the treatment of Cellulite is not initiated by BTC within two
(2) years of the Material Receipt Date, then the Research Foundation shall have
the right to terminate this Agreement in accordance with the provisions of
Article VIII hereof.
 
12.3          Utilization Requirements.  If Auxilium exercises its option rights
under the Auxilium License Agreement in respect of Cellulite, then BTC agrees to
enforce its rights under the Auxilium License Agreement for the benefit of BTC
and the Research Foundation hereunder.  If Auxilium does not exercise its option
rights under the Sublicense Agreement in respect of Cellulite, then BTC agrees
that, within two (2) years of the date on which Auxilium notifies BTC that it
does not intend to exercise its option rights under the Auxilium License
Agreement, BTC shall either (i) enter into a new sublicense agreement in respect
of Cellulite or (ii) submit to the FDA a clinical trial protocol to initiate on
its own a further clinical trial (whether Phase 2b or Phase 3) in respect of
Cellulite and obtain a commitment from a reputable third-party of no less than
$1 million dollars to fund such further clinical trial.
 
ARTICLE XIII.
MISCELLANEOUS PROVISIONS


13.1          Indemnification Procedures.  In the event either Party seeks
indemnification under any provision for indemnification afforded by this
Agreement, the following procedures shall be followed:
 
(a)               Notice of Claim. The Party seeking indemnification (the
“Indemnitee”) shall give the other Party (the “Indemnifying Party”) prompt
notice of any losses or of the discovery of facts upon which a request for
indemnification may be made. The Indemnifying Party shall not be liable for any
losses that it can show resulted from any delay in providing such notice.  The
notice must contain a description of the claim and the nature and amount of the
loss (to the extent known), and shall include copies of all papers and official
documents received in respect of any losses.
 
(b)              Control of Defense.  At its option, the Indemnifying Party may
assume the defense of any Third Party claim by giving written notice to the
Indemnitee within thirty (30) days of the Indemnitee’s notice.  The assumption
of the defense of a Third Party claim by the Indemnifying Party shall not be
construed as an acknowledgment that the Indemnifying Party is liable to the
Indemnitee.  Upon assuming the defense of a Third Party claim, the Indemnifying
Party shall have the right to choose legal counsel and direct and control the
defense in its sole discretion.  In the event that it is ultimately determined
that the Indemnifying Party is not obligated to indemnify the Indemnitee from
the claim, the Indemnitee shall reimburse the Indemnifying Party for all costs
and expenses incurred.
 
(c)              Right to Participate in Defense.  The Indemnitee shall be
entitled to participate in, but not control, the defense of a Third Party claim
and to employ counsel of its choice for such purpose; provided, however, that
such participation shall be at the Indemnitee's own expense unless the
indemnifying Party has failed to assume the defense, in which case the
Indemnitee shall control the defense.
 
 
18

--------------------------------------------------------------------------------

 
 
(d)              Settlement.  If the Indemnifying Party has acknowledged in
writing the obligation to indemnify the Indemnitee for losses requiring only the
payment of money damages in connection with a Third Party claim, and that will
not result in the Indemnitee's becoming subject to injunctive or other, the
Indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such claim on such
terms as the Indemnifying Party deems appropriate in its sole discretion. With
respect to all other claims or losses, the Indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such claim or loss provided it obtains the prior written
consent of the Indemnitee (which consent shall not be unreasonably withheld or
delayed).  Regardless of whether the Indemnifying Party chooses to defend or
prosecute any Third Party claim, no Indemnitee shall admit any liability with
respect to, or settle, compromise or discharge, any such claim without the prior
written consent of the Indemnifying Party.
 
(e)              Cooperation of Indemnitee.  Regardless of whether the
Indemnifying Party chooses to defend or prosecute any Third Party claim, the
Indemnitee shall cooperate in the defense or prosecution thereof and shall
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested.  Such cooperation shall include access to and
reasonable retention by the Indemnified Party of, records and information that
are reasonably relevant to such Third Party claim, and making the Indemnitee’s
employees and agents available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. The
Indemnifying Party shall reimburse the Indemnitee for all its costs incurred in
providing such cooperation.
 
(f)               Reimbursement of Expenses.  The verifiable costs and expenses,
including fees and disbursements of counsel, incurred by the Indemnitee in
connection with any claim shall be reimbursed quarterly by the Indemnifying
Party, without prejudice to the Indemnifying Party's right to contest its
indemnification obligations, and such reimbursements shall be subject to refund
in the event the Indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnitee.
 
13.2          Assignment.  This Agreement may not be assigned by either Party
without the prior written consent of the other, except that BTC may assign this
Agreement to a Third Party which acquires (whether by merger, sale of assets or
otherwise) all or substantially all of that portion of BTC’s business to which
this Agreement pertains.
 
13.3          Entire Agreement.  This Agreement constitutes the entire Agreement
between the Parties with respect to the subject matter hereof, and supersedes
all previous agreements, whether written or oral, including, but not limited to,
the side letter, dated November 21, 2006, from Donna L. Tumminello to Thomas
Wegman regarding the cost of prosecuting a Cellulite patent application.  This
Agreement may not be modified orally, but only by an instrument in writing
signed by both Parties.
 
 
19

--------------------------------------------------------------------------------

 
 
13.4          Choice of Law.  The validity, performance, construction and effect
of the Agreement shall be governed by the substantive laws of the state of New
York without reference to conflicts of laws provisions.
 
13.5          Severability.  If any provision of this Agreement is declared
invalid or unenforceable by an arbitrator pursuant to Section 11.5 (or by a
court whose decision is final and binding pursuant to Section 11.1) that
provision shall be deemed fully severable.  The remaining provisions of this
Agreement shall remain in full force and effect and will be construed as if the
invalid or unenforceable provision had been deleted.
 
13.6          Notices.  Any notice or report required or permitted to be given
shall be in writing and delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier as provided herein), sent by nationally-recognized overnight courier, or
sent by registered or certified mail, postage prepaid, return receipt
requested.  Such notices and reports shall be sent to the following addresses
and persons (or such other address or person as a Party may provide by a
communication complying with this section), and shall be effective upon personal
delivery or five (5) days after dispatch by mail or courier, whichever is
applicable:
 
If to BTC,


BioSpecifics Technologies Corp.
35 Wilbur Street
Lynbrook, New York 11563
Tel: (516) 593-7000
Fax: (516) 593-7039
Attn: President


with a copy to:


Carl A. Valenstein
Thelen Reid Brown Raysman & Steiner LLP
701 8th Street NW
Washington, DC 20001
Tel: (202) 508-4195
Fax: (202) 654-1836


If to the Research Foundation,


Office of Technology Licensing and Industry Relations
N5002 Melville
Memorial Library
Stony Brook, New York
11794-3369
Tel: (631) 632-9009
Fax: (631) 632-1505
Attn: Director
 
 
20

--------------------------------------------------------------------------------

 


13.7          Waiver.  The delay or failure of any Party to require performance
of any provision in any one instance shall not be deemed a waiver and shall not
affect the right to enforce the provision later or in any other instance.  The
observance of any term or condition may be waived, either generally or in a
particular instance by the Party entitled to enforce such term or condition, but
shall only be effective if in writing and signed by such Party.
 
13.8          Force Majeure.  If either Party shall be delayed, interrupted in
or prevented from the performance of any obligation hereunder (other than an
obligation to make a payment) by reason of force majeure, including an act of
God, fire, flood, earthquake, war (declared or undeclared), acts of terrorism,
public disaster, strike or labor unrest, governmental act, rule or regulation,
or any other cause beyond such Party’s control, such Party shall not be liable
to the other therefore and the time for performance of such obligation shall be
extended for a period equal to the duration of the contingency which occasioned
the delay, interruption or prevention.  The Party invoking such force majeure
rights must notify the other Party within a period of fifteen (15) days from the
first and last day of the force majeure unless it renders such notification
impossible, in which case, notification shall be made as soon as possible.  If
the resulting delay exceeds four (4) months, both Parties shall consult in good
faith to determine an appropriate course of action.
 
13.9          Independent Contractors.  It is expressly agreed that the Parties
shall be independent contractors and that the relationship shall not constitute
a partnership or agency of any kind.  Neither Party may bind the other or make
statements on behalf of the other without prior written consent.
 
13.10        Publicity.  Neither Party shall use the name of the other Party in
any publicity release without the prior written permission of the other, which
shall not be unreasonably withheld.  Except as required by law, neither Party
shall publicly disclose the terms and conditions of the Agreement without the
prior written consent of the other Party.
 
13.11        Headings.  The captions used in this Agreement are inserted for
convenience of reference only and shall not be construed to create obligations,
benefits or limitations.
 
13.12       Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which taken together shall
constitute one and the same instrument.
 
[Signature Page Follows]
 
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.
 
BIOSPECIFICS TECHNOLOGIES CORP.
 
THE RESEARCH FOUNDATION OF THE STATE UNIVERSITY NEW YORK AT STONY BROOK
             
By:
/s/ Thomas L. Wegman  
By:
/s/ Donna L. Tumminello  
Name: Thomas L. Wegman
  Name: Donna L. Tumminello  
Title:   President
  Title: Assistant Director          
Date:  08/23/07
 
Date:  08/23/07
 



Signature Page to Cellulite License Agreement
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


<OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION>
 
 
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


<OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION>
 
 
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


<OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION>


 
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


<OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION>
 
 
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 
 

--------------------------------------------------------------------------------